--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


AMENDED PURCHASE AGREEMENT


BY THIS AMENDED PURCHASE AGREEMENT


Effective as of October 27, 2011 (the “Effective Date”),


by and between


GeoXplor CORP., a Nevada corporation, whose address is 3655 West Anthem Way,
Anthem, Arizona 85086 (“GeoXplor”),


and


NEW AMERICA ENERGY CORP., a Nevada corporation whose address is 5614C Burbank
Road SE, Calgary, Alberta, T2H 1Z4, Canada (“NECA”).


Whereas, GeoXplor and NECA entered into a Purchase Agreement for certain
unpatented mining claims situated in Clayton Valley, Nye County, Nevada (the
“Original Claims”) on May 31, 2011 (“The Original Agreement”);


And Whereas Geoxplor and NECA wish to amend the Original Agreement to include
additional unpatented mining claims situated in Clayton Valley, Nye County,
Nevada, more particularly described in Exhibit “B” hereto (the “New Claims”);


And Whereas Geoxplor and NECA wish this Amended Purchase Agreement to replace
the Original Agreement in its entirety.


GeoXplor, in consideration of the agreements set forth herein, has granted
certain rights to NECA under the following terms and conditions:


1.           Grant; Definitions


a.           Exploration License – GeoXplor hereby grants to NECA an exclusive
license to enter upon the "Property" together with the right to conduct "Mineral
Exploration" during a five-year evaluation and due diligence term.


b.           Definitions - The words and phrases used in this Agreement shall
have the following meanings:


(1)           The "Property" shall include those certain unpatented mining
claims situated in Nevada, and more particularly described in Exhibit “A”  and
Exhibit “B” attached hereto.


(2)           "Mineral Exploration and Development Testing" shall include those
activities that NECA, in its sole judgment and discretion, may deem advisable
for the purpose of ascertaining any facts relating to the occurrence,

 
1

--------------------------------------------------------------------------------

 

nature and extent of Lithium and related Lithium compounds or mineralization in
and under the Property and the metallurgical and physical properties of such
minerals; including, but not limited to, surface trenching, excavations,
geophysical and geochemical surveys, drilling, the sinking of shafts for bulk
sampling, and further including the right to use the surface for access, to
place and use facilities on the surface and to use water and other surface
resources that may be useful or convenient in connection with such
activities.  Mineral Exploration and Development Testing shall specifically
include such testing as may be required for filings with any applicable stock
exchange.


(3)           “Shares” means fully paid and non-assessable common shares in the
capital of NECA, issued pursuant to exemptions from registration and prospectus
requirements contained in the United States Securities Act of 1933 and the rules
and regulations promulgated thereunder, which Shares shall contain such
restrictive legends regarding applicable hold periods as required by such
securities laws.


(4)           “Dollar(s)” or “$” shall mean currency of the United States.


c.           Transfer of Title – Upon NECA’s completion of its obligations under
subsections a and b of Section 2 and subsection f of Section 4, GeoXplor shall
transfer title of the Property to NECA subject to (1) NECA’s concurrent transfer
to GeoXplor of a royalty on the production of Lithium and other commercially
viable minerals from the Property as described in subsection c(2) of Section 2
and Exhibit “C” of this Agreement and (2) a further agreement to pay an
additional bonus as specified in subsection c of Section 2 of this Agreement.


2.           Consideration to GeoXplor


a.           Payments - NECA shall pay GeoXplor in consideration of the grant of
the exploration license and other rights granted under this Agreement the
following:


(1)           May 31,
2011                                                                           $75,000.00
(paid)


                (2)           May 31,
2012                                                                           $100,000.00


(3)           May 31,
2013                                                                           $100,000.00


(4)           May 31,
2014                                                                           $100,000.00


b.           Stock Transfer – As additional consideration, the Purchase Price
shall include the issuance of 2,750,0000 Shares, subject to such conditions as
may be imposed by the rules and regulations of the United States Securities and
Exchange Commission, as follows:

 
2

--------------------------------------------------------------------------------

 

 
(1)           Five Hundred Thousand (500,000) Shares on execution of the
Original Agreement (previously issued);


(2)           Two Hundred and Fifty Thousand (250,000) Shares on execution of
this Agreement


(3)           Five Hundred Thousand (500,000) Shares on or before the date one
year from the Effective Date of the Original Agreement;


(4)           Five Hundred Thousand (500,000) Shares on or before the date two
years from the Effective Date of the Original Agreement; and


(5)           Five Hundred Thousand (500,000) Shares on or before the date three
years from the Effective Date of the Original Agreement;


provided, further, that NECA undertakes the obligation to perform any filings or
other actions required to timely complete the stock transfers specified above.


c.           Conditions for Transfer of Title and Subsequent Limitations –


(1)           At such time as the NECA has completed the payments and stock
transfers specified in subsections a and b of this Section 3, and has completed
the expenditures for Work specified in subsection f of Section 4, the Property
shall be transferred to NECA by Quitclaim Deed.


(2)           Concurrently with the transfer of title to NECA, NECA shall convey
a “Net Value Royalty” on production of Lithium and other minerals from the
Property measured by three percent (3.0%) of the gross proceeds received by the
NECA from the sale or other disposition of Lithiumor other Lithiumcompounds less
(i) transportation of the product from the place of treatment to the purchaser,
(ii) all handling and insurance charges associated with the transportation, and
(iii) any taxes associated with the sale or disposition of the product
(excluding any income taxes of NECA).  NECA shall have the further right to
purchase up to two percent (2%) of the Net Value Royalty from GeoXplor, in whole
percentage points, for One Million Dollars ($1,000,000) for each one percent
(1%).


(3)           If NECA, its assignee or a joint venture including NECA, (i)
delivers to its Board of Directors or applicable other management a feasibility
study recommending mining of Lithium from the Property and such Board of
management authorizes implementation of a mining plan, or (ii) sells, options,
assigns, disposes or otherwise alienates all or a portion of its interest in the
Property, NECA shall pay GeoXplor an additional bonus of Five Hundred Thousand
Dollars ($500,000) in cash or shares of NECA.  The election to obtain cash or
shares of NECA shall be at the sole election of GeoXplor.

 
3

--------------------------------------------------------------------------------

 
 
d.           Method of Making Payments - All payments required under this
Agreement may be mailed or delivered to GeoXplor's address or to any single
depository as GeoXplor may instruct.  Upon making payment to the authorized
agent or depository, NECA shall be relieved of any responsibility for the
distribution of such payment to GeoXplor.  The delivery or the deposit in the
mail of any payment hereunder on or before the due date thereof shall be deemed
timely payment hereunder.


3.           Inspection


Both GeoXplor or NECA (or their respective agents), may enter upon the Property
or processing facilities to inspect the same at such times and upon such notice
to the other party as shall not unreasonably or unnecessarily hinder or
interrupt the operations of NECA.  At such time as a royalty is conveyed to
GeoXplor, the royalty document shall include a right of inspection of the
Property and the books and records used for the calculation of royalty and the
right to audit on an annual basis.


4.           Obligations of NECA


a.           Conduct of Operations – All work performed on the Property by NECA
pursuant its rights under this Agreement or by GeoXplor pursuant to its
activities as the operator to implement Work authorized by NECA, shall be done
in a good and workmanlike manner and in compliance with all state or federal
laws and regulations governing such operations.


b.           Protection from Liens – NECA shall pay all expenses incurred or
authorized by it in its activities on the Property and shall allow no liens
arising from any act of NECA to remain upon the Property; provided, however,
that NECA shall not be required to remove any such lien as long as NECA is
contesting in good faith the validity or amount thereof.


c.           Indemnity – NECA shall indemnify GeoXplor against and hold GeoXplor
harmless from any suit, claim, judgment or demand whatsoever arising out of
negligence on the part of NECA in the exercise of any of its rights pursuant to
this Agreement, provided that if GeoXplor or any person or instrumentality
acting on GeoXplor's behalf shall have been a contributing cause to the event
giving rise to such suit, claim, demand or judgment, NECA 's obligation to
indemnify GeoXplor shall not exceed NECA 's liability under the laws applicable
to the event giving rise to such suit, claim, demand or judgment.  Likewise,
GeoXplor shall similarly indemnify NECA from claims arising out of its
negligence in the conduct of its activities as operator to implement Work
authorized by NECA.


d.           Payment of Taxes – NECA shall pay all taxes levied against the
Property and any improvements on the Property.  NECA shall have the right to
contest, in the courts or otherwise, the validity or amount of any taxes or
assessments, before it shall be required to pay the same. If this Agreement is
terminated or otherwise expires, any taxes that are NECA's responsibility shall
be prorated for the calendar year of expiration or termination as of the date
NECA has removed its equipment, facilities and improvements from the Property.

 
4

--------------------------------------------------------------------------------

 
 
e.           Maintenance – NECA shall timely pay and make the appropriate record
of the payment of the claim maintenance fee or any other fee required under
state or federal law to maintain the unpatented mining claims included within
the Property for each assessment year during which this Agreement continues in
force beyond September 1 of the applicable assessment year.


f.           Work Commitment – Before the expiration of four (4) years from the
Effective Date, NECA shall expend not less than One Million Dollars ($1,000,000)
in Mineral Exploration and Development Testing ("Work").  The Work shall be
scheduled to expend not less than One Hundred Thousand Dollars ($100,000) during
the first year, Two Hundred Thousand Dollars ($200,000) during the second year,
Three Hundred Thousand Dollars ($300,000) during the third year, Four Hundred
Thousand Dollars ($400,000) during the fourth year. The nature, place and
conduct of such Work shall be at the sole discretion of NECA and the amount of
the expenditures shall be determined by the direct cost to NECA of Work
performed.  GeoXplor shall undertake to perform such Work as directed by NECA
under Work plans provided to GeoXplor on a periodic or as needed basis.  NECA’s
performance of Work shall otherwise conform to the Work plan and shall conform
to industry standards.  Any expenditure in excess of the amount required for any
annual period shall be applicable against expenditures required for the
succeeding year or years.


5.         Title Matters


a.           Representations and Warranties Related to the Property – GeoXplor
represents and warrants to NECA that:  (1) the unpatented mining claims
constituting the Property have been located and appropriate record made thereof
in compliance with the laws of the United States and the laws of the State of
Nevada, (2) the claim maintenance fees have been paid for the year beginning on
September 1 prior to the effective date of this Agreement and appropriate record
made thereof; (3) there is no claim of adverse mineral rights affecting the
Property, (4) subject to the paramount interest of the United States, GeoXplor
controls the full undivided possessory title to the Property, and (5) GeoXplor's
possessory right to the Property is free and clear of all liens and
encumbrances.


b.           Joint Representations – NECA and GeoXplor jointly represent and
warrant that each company: (1) have the full right, power and capacity to enter
into this Agreement upon the terms set forth herein, (2) is incorporated,
organized and in good standing under the laws of the state of its incorporation
and is qualified to do business and is in good standing in the State of Nevada;
(3) has obtained all necessary corporate and shareholder approvals and no
further action on the part of its directors or shareholders is necessary or
desirable to make this Agreement valid and binding; and (4) neither the
execution and delivery of this Agreement nor any of the agreement referred to
herein or contemplated hereby, nor the consummation of the transactions hereby
contemplated conflict with any agreement to which it is a party and by which it
is currently bound.

 
5

--------------------------------------------------------------------------------

 
 
c.           Title Documents; Data – Upon written request of NECA at any time
during the term hereof, GeoXplor shall promptly deliver to NECA copies of all
title documents affecting the Property that GeoXplor has in its possession.  If
GeoXplor is in possession or knows the whereabouts of technical data concerning
the mineral estate of the Property, GeoXplor shall, at NECA’s expense, furnish
copies of such materials to NECA or notify NECA of the location of such
information.


d.           Title Defects, Defense and Protection – NECA has, during its
initial due diligence examination of the Property prior to the Effective Date,
examined and approved GeoXplor’s title to the Property.  If title to any of the
Property is contested or questioned by any person, entity or governmental agency
GeoXplor and NECA shall undertake such actions as may be required to perfect,
defend or initiate litigation to protect such title.  In that event, all costs
of such action shall be paid by NECA and shall be a credit toward the Work
obligations of subsection f of Section 4.
e.           Amendment and Relocation of Mining Claims – NECA shall have the
right, upon prior consultation with GeoXplor, to amend or relocate the
unpatented claims which are subject to this Agreement.  The location notices of
any such amended or related claims shall be approved by GeoXplor.


f.           Change of Law – If the law of the United States concerning
acquisition of mineral rights on federally managed lands is repealed, amended,
or new legislation is enacted, NECA shall have the right, at its expense, to
take whatever action it deems appropriate to preserve a right to explore for,
develop, and mine minerals from the Property.  If NECA elects to take any action
under the terms of this subsection, it shall first notify GeoXplor in writing
setting forth the nature of the proposed action and an explanation
thereof.  GeoXplor agrees to cooperate with NECA and execute whatever documents
are deemed necessary by NECA to accomplish such action.  Nothing in this
subsection shall impose any obligation upon NECA to take any action, or diminish
the right of GeoXplor to take action it deems appropriate; provided, however,
that if GeoXplor chooses to take any action, it will first inform NECA of the
nature of such contemplated action.


g.           General – Nothing herein contained and no notice or action which
may be taken under this Section 5 shall limit or detract from NECA 's right to
terminate this Agreement in the manner hereinafter provided.


6.           Termination; Removal of Property; Data


a.           Termination by GeoXplor – If NECA defaults in the performance of
its obligations specified in this Agreement, GeoXplor shall give NECA written
notice specifying the default.  If the default is not cured within thirty (30)
days after NECA has

 
6

--------------------------------------------------------------------------------

 

received the notice, or if NECA has not within that time begun action to cure
the default and does not thereafter diligently prosecute such action to
completion, GeoXplor may terminate this Agreement by delivering to NECA written
notice of such termination.  GeoXplor's right to terminate this Agreement shall
be its sole remedy for any failure to make payments required under Section
2.  If NECA in good faith disputes the existence of a default, NECA shall
initiate appropriate action in a court of competent jurisdiction within the
30-day period and the time to cure shall run from the date of a final
determination that a default exists.  GeoXplor shall have no right to terminate
this Agreement except as set forth in this subsection (a) of Section 6.


b.           Termination by NECA – NECA shall have the right to terminate this
Agreement at any time by written notice from NECA to GeoXplor.


c.           Termination of GeoXplor as Operator – If GeoXplor defaults in the
performance of its duties and obligations to perform plans for the performance
of Work as specified in subsection f of Section 4 of this Agreement, NECA shall
give GeoXplor written notice specifying the default and the same provisions
specified in subsection a of this Section 6 shall apply.  If the default is not
cured, or other appropriate action taken, GeoXplor’s designation as operator
shall terminate.  The termination of GeoXplor as operator shall not release the
NECA from its obligation to complete the expenditures of Work required under
subsection f of Section 4.


d.           Effect of Termination – From and after the date of termination of
this Agreement by either party, all right, title and interest of the parties
under this Agreement shall terminate, and neither party shall be required to
make further payments or perform any further obligations hereunder concerning
the Property, except payments and obligations, the commitment to pay or the due
dates for the payment or performance of which occur prior to the termination
date.


e.           Removal of Property – Upon any termination or expiration of this
Agreement, NECA shall have a period of three (3) months from and after the
effective date of termination within which it may elect to remove from the
Property all of its machinery, buildings, structures, facilities, equipment and
other property of every nature and description erected, placed or situated
thereon, except supports placed in shafts, drifts or openings in the
Property.  Failure of NECA to so remove the same shall constitute an abandonment
by NECA to GeoXplor of the same; provided, however, that NECA may still be
required to remove such property upon notice from GeoXplor at any time during
the three-month period and thirty (30) days thereafter.


f.           Delivery of Data – If this Agreement is terminated, upon written
request given by GeoXplor within thirty (30) days of said termination, NECA
shall, within a reasonable time, furnish GeoXplor copies of all available
noninterpretive exploration, development and mining data pertaining to the
Property prepared by or for NECA.

 
7

--------------------------------------------------------------------------------

 



g.           Relinquishment of Record - If this Agreement is terminated or
otherwise expires, NECA shall provide GeoXplor with a recordable document
sufficient to provide notice that NECA no longer asserts rights to the Property
under this Agreement.


7.           Share Matters


GeoXplor represents and warrants to NECA that it is an “accredited” investor as
that term is defined in Rule 501 of Regulation D promulgated under the United
States Securities Act of 1933, as amended, and acknowledges and agrees that the
Shares will be issued in accordance with all applicable securities laws and will
be subject to hold periods and restrictions on resale in accordance with
applicable securities laws and it is GeoXplor’s responsibility to determine what
those hold periods and restrictions are before selling or otherwise transferring
any Shares.


8.           Notices


Any notice or communication required or permitted hereunder shall be effective
when personally delivered or deposited, postage prepaid, certified or
registered, in the United States mail to the addresses specified above.  Either
party may, by notice to the other given as aforesaid, change its mailing address
for future notices.


9.           Confidentiality


Each of the parties agrees that all information obtained under the terms of this
Agreement will not be publicly disclosed or used other than for the activities
contemplated hereunder except as required by law or by the rules and regulations
of any regulatory authority or stock exchange having jurisdiction or with prior
written consent of the other party, such consent not to be unreasonably
withheld.


10.           Binding Effect; Assignment


This Agreement shall not be assigned by NECA except to a wholly owned
subsidiary, in which case the NECA shall guarantee the performance of the
assignee.  GeoXplor may assign all or any portion of its right to the royalty
provided hereunder.


11.           Force Majeure


If NECA is delayed or interrupted in or prevented from exercising its rights or
performing its obligations, as herein provided, by reasons of "force majeure,"
then, and in all such cases, NECA shall be excused, without liability, from
performance of its obligations set forth in this Agreement (except as to
obligations to pay money as set forth in Sections 2 and 4), but the provisions
shall again come into full force and effect upon the termination of the period
of delay, prevention, disability or condition.  "Force majeure" includes all
disabilities arising from causes beyond the reasonable control of NECA;
including, without limitation, acts of God, accidents, fires, damages to
facilities, labor troubles, unavailability of fuels, supplies and equipment,
orders or requirements of courts or government agencies, or the inability to
obtain environmental clearance or operating permits that may be required by
governmental authorities. If a condition of force majeure is declared, the due
dates for any performance (excluding time for payment of monies) hereunder shall
be extended for the period of the disability.

 
8

--------------------------------------------------------------------------------

 
 
12.           Memorandum


The parties to this Agreement agree to execute and record a Memorandum of this
Agreement in a form sufficient to constitute record notice to third parties of
the rights granted hereunder, which may be recorded in the official records of
San Juan County, Utah.


13.           Construction


a.           Governing Law - This Agreement shall be construed by the internal
laws but not the laws of conflict of the State of Nevada.


b.           Headings - The headings used in this Agreement are for convenience
only and shall not be deemed to be a part of this Agreement for purposes of
construction.


c.           Entire Agreement - All of the agreements and understandings of the
parties with reference to the Property are embodied in this Agreement, and this
Agreement supersedes all prior agreements or understandings between the parties.


d.           No Implied Covenants – It is expressly agreed that no implied
covenant or condition whatsoever shall be read into this Agreement relating to
any time frame as the measure of diligence for any operations of NECA hereunder.


14.           Further Assurances


The parties agree to perform all acts and execute all documents that may be
necessary to carry out the spirit and intent of this Agreement.
 
SIGNED, effective as of the date recited above.


GeoXplor
CORP.                                                                           NEW
AMERICA ENERGY CORP.



By: /s/ Clive Ashworth                                           By /s/ Rick
Walchuk                                                                
Authorized
Signatory                                                                           Authorized
Signatory

 
9

--------------------------------------------------------------------------------

 

Exhibit “A”
Property Description


The “Property” subject to the forgoing Agreement consists, in addition to
Exhibit “B” of the following unpatented lode mining claims situated in Nye
County, Nevada, the names of which, the serial number assigned by the Nevada
State Office of the Bureau of Land Management, the situs of the claims on the
ground according to the public land survey system and the place of record of the
location notice thereof in the official records of Nye County, are as follows:


Schedule A
ML 1 ‐ 20 Placer Claims
Nye County, Nevada
 
Claim Name
Number
NMC Number
Nye County Docket Number
ML
1
1007617
729187
ML
2
1007618
729188
ML
3
1007619
729189
ML
4
1007620
729190
ML
5
1007621
729191
ML
6
1007622
729192
ML
7
1007623
729193
ML
8
1007624
729194
ML
9
1007625
729195
ML
10
1007626
729196
ML
11
1007627
729197
ML
12
1007628
729198
ML
13
1007629
729199
ML
14
1007630
729200
ML
15
1007631
729201
ML
16
1007632
729202
ML
17
1007633
729203
ML
18
1007634
729204
ML
19
1007635
729205
ML
20
1007636
729206

 

 
10

--------------------------------------------------------------------------------

 



Exhibit “B”
Property Description


The “Property” subject to the forgoing Agreement consists, in addition to
Exhibit “A” of the following unpatented lode mining claims situated in Nye
County, Nevada, the names of which, the serial number assigned by the Nevada
State Office of the Bureau of Land Management, the situs of the claims on the
ground according to the public land survey system and the place of record of the
location notice thereof in the official records of Nye County, are as follows:




Schedule A
CR Placer Claims
Esmeralda County, Nevada


Claim Name Claim Number NMC# Township Range Section
CR 1 1003680 4 South 40 East 21
CR 2 1003681 4 South 40 East 21
CR 3 1003682 4 South 40 East 21
CR 4 1003683 4 South 40 East 21
CR 5 1003684 4 South 40 East 21
CR 6 1003685 4 South 40 East 21
CR 7 1003686 4 South 40 East 21
CR 8 1003687 4 South 40 East 21
CR 9 1003688 4 South 40 East 21
CR 10 1003689 4 South 40 East 21
CR 11 1003690 4 South 40 East 21
CR 12 1003691 4 South 40 East 21
CR 13 1003693 4 South 40 East 21
CR 14 1003694 4 South 40 East 21
CR 15 1003692 4 South 40 East 21

 
11

--------------------------------------------------------------------------------

 

Exhibit “C”
(Royalty Provisions)


If the Property is conveyed to New America Energy Corp. (“NECA”), under the
terms of the foregoing Purchase Agreement, NECA shall convey to GeoXplor Corp.
(“GeoXplor”) (the “Royalty Holder”), a “Royalty” on the Net Value of Lithium
compounds or products (“Minerals”), as defined in the foregoing Purchase
Agreement, which Royalty conveyance shall include the following terms and
conditions:


1.           Payment of Royalty


a.           Frequency of Payment of Royalty.  Royalty shall be due and payable
within thirty (30) business days after the sale proceeds are received from any
purchaser of Mineral produced from the Property.


b.           Method of Making Payments.  All payments required hereunder may be
mailed or delivered to any single depository as GeoXplor may instruct.  If the
party paying the Royalty (the “Payor”) makes a payment or payments on account of
the Royalty in accordance with the provision of this Exhibit “B,” it will have
no further responsibility for distribution of the Royalty.  All charges of the
agent, trustee or depository will be borne solely by the party (ies) receiving
payments of Royalty.  The delivery or the deposit in the mail of any payment
hereunder on or before the due date thereof shall be deemed timely payment
hereunder.


2.           Records and Reports


a.           Records, Inspection and Audit. Within one hundred and forty (140)
days following the end of each calendar year, commencing with the year in which
the Property (or any portion thereof) is brought into commercial production (not
inclusive of any bulk sampling programs or pilot plant or test operations), the
Payor shall deliver to GeoXplor a statement of the Royalty paid for said
calendar year.  GeoXplor (or its designated agent) shall have the right within a
period of ninety (90) days from receipt of such statement to inspect the Payor’s
books and records relating thereto and to conduct an independent audit of such
books and records at its own cost and expense.


b.           Objections.  If GeoXplor does not request an inspection of the
Payor’s books and records during the ninety (90) day period referred to in the
preceding paragraph, all payments of Royalty for the annual period will be
considered final and in full satisfaction of all obligations of the payor with
respect thereto.  If GeoXplor elects to question any calculation of Royalty,
GeoXplor shall deliver to the Payor a written notice (the “Objection Notice”)
within ninety (90) days after receipt by GeoXplor of the final statement.  If
such audit determines that there has been a deficiency or an excess in the
payment made to GeoXplor, such deficiency or excess will be resolved by
adjusting the next payment or due hereunder.  GeoXplor will pay all the costs
and expenses of such audit unless a deficiency of five percent (5%) or more of
the amount due is determined to exist.  The Payor will pay the costs and
expenses of such audit if a deficiency of five percent (5%) or more of the
amount due is determined to exist. All books and records used and kept by the
Payor to calculate the Royalty due hereunder will be kept in accordance with
generally accepted accounting principles.

 
12

--------------------------------------------------------------------------------

 

 
c.           Evidence of Maintenance of the Claims.  The Payor shall deliver to
GeoXplor, not later than the date two weeks prior to the date for the payment of
annual claim maintenance fees for the Property, evidence that the fee has been
timely paid.


d.           Agent.  For purposes of exercising any rights under Sections 1 and
2 of these royalty provisions, GeoXplor (or its designated successor) shall be
the agent of the Royalty Holder.


3.           Inurement


The Royalty shall run with the land and be binding on all subsequent owners of
the Property, including any amendments, relocations, patents of the same or
additional or alternative rights to mine as may be acquired for the same land
included within the Property as a result of any changes in the mineral laws of
the United States.


4.           Assignments by Royalty Holder


The Royalty Holder may transfer, pledge, mortgage, charge or otherwise encumber
all or any part of its rights, title and interest in and to its Royalty;
provided, however, that the Payor shall be under no obligation to make its
payments hereunder to such assignee, transferee, pledge or other third party
until the Payor’s receipt of notice concerning the assignment or transfer.


 
 
13

--------------------------------------------------------------------------------

 
